Title: To George Washington from Colonel Oliver Spencer, 22 July 1779
From: Spencer, Oliver
To: Washington, George


        
          May it please your Excellency
          Wyoming [Pa.] July 22d 1779
        
        the Bearer Cap: Combs, late of Forman’s Corps, waits on your Excellency to inform you that their Situation at present, is not So agreable as they could wish, Originating in Some degree from a want of their Commissions, and not knowing whether they are annexed, or incorporated with the Regt which I have the Honor to Command; which last circumstance, renders it also Somewhat inconvenient to the Regiments in General, for as their being incorporated remains with me a matter of Uncertainty, I cannot take the necessary Steps

towards an Arrangement, which if it was determined I could wish to do agreable to the enclosed.
        I would also take the Liberty of informing your Excellency, that in the Commissions forwarded for the Regt I find there is none for Lt Col: Smith, the Surgeons, nor myself. Which circumstances if your Excellency will please to Consider, and make me Acquainted with your pleasure concerning them, I Should Acknowledge an addition to the Obligations I am at present under. I have the Honor to Subscribe myself your Excellency’s Most Obedt & Devoted Servant
        
          Oliver Spencer
        
      